DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed June 21, 2021, which amends claims 14-20, 22, 24-27, and 31, cancels claims 13 and 28-30 and adds claims 32-37. Claims 14-27 and 31-37 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed June 21, 2021, caused the withdrawal of the rejection of claims 13-19, 22-24, and 26 under 35 U.S.C. 103 as being unpatentable over Kai et al. (US 2010/0187977) in view of Watanabe et al. (US 2012/0280218), Fukuzaki (US 2012/0153272), and Kato et al. (US 2014/0061602) as set forth in the Office action mailed February 19, 2021.
Applicant’s amendment of the claims, filed June 21, 2021, caused the withdrawal of the rejection of claims 20, 21, 29, and 30 under 35 U.S.C. 103 as being unpatentable over Kai et al. (US 2010/0187977) in view of Watanabe et al. (US 2012/0280218), Fukuzaki (US 2012/0153272), Kato et al. (US 2014/0061602), and Shi et al. (US 2004/0016907) as set forth in the Office action mailed February 19, 2021.
Applicant’s amendment of the claims, filed June 21, 2021, caused the withdrawal of the rejection of claims 13, 15, 16, 18, 19, and 24-26 under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2013/0240796) in view of Parham et al. (US 2009/0302752) as set forth in the Office action mailed February 19, 2021.
Applicant’s amendment of the claims, filed June 21, 2021, caused the withdrawal of the rejection of claims 13 and 28 under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2013/0240796) in view of Ise et al. (US 2012/0126692) as set forth in the Office action mailed February 19, 2021. The applicant cancels claims 13 and 28, therefore, the claims are no longer pending.

Response to Arguments
Applicant's arguments filed June 21, 2021 have been fully considered but they are not persuasive.
Regarding the applicant’s argument one of ordinary skill in the art would not use the host of Ise as second host materials in the device of Parham, the Office points out that paragraph [0060] of Parham teaches that the second host material can be carbazole derivative, such as CBP. The teaching of Parham would direct one of ordinary skill in the art use carbazole compounds as the second host material and given the Ise teaches that carbazole compounds display better results than CBP one of ordinary skill in the art would use the compounds of Ise as second host materials in device of Parham. The Office points out that Ise teaches that the taught compounds can be used in light emitting layer comprising two hosts. The applicant’s argument is not persuasive. 
Regarding the applicant’s argument that the combination of hosts is unpredictable and one cannot combine the hosts of Parham and Ise, the Office points out that Parham teaches in paragraph [0060] that carbazole compounds can be used as cohost with the compounds of Parham. This teaches that the combination would not be . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-19, 24, 26, and 32-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukumatsu et al. (WO 2013/146645), where Fukumatsu et al. (US 2015/0115240) (hereafter “Fukumatsu”).
Regarding claims 14-19, 24, 26, and 32-37, Fukumatsu teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraphs [0099]-[0101]). Fukumatsu teaches that the light emitting layer comprises two host materials and a phosphorescent dopant (paragraph [0099]). Fukumatsu teaches that two host materials have a different of electron affinity of at least 0.1 eV (paragraph [0060]). Fukumatsu teaches that the phosphorescent dopant is an iridium compound (paragraph [0099]). Fukumatsu teaches that the two host materials can be 
    PNG
    media_image1.png
    298
    234
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    249
    308
    media_image2.png
    Greyscale
. Fukumatsu further teaches that the first compound can be 
    PNG
    media_image3.png
    305
    260
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    243
    198
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    257
    257
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    207
    298
    media_image6.png
    Greyscale
, and 
    PNG
    media_image7.png
    182
    317
    media_image7.png
    Greyscale
 are a few examples (paragraph [0053]). Fukumatsu teaches the ratio of the two host materials is 47:47 (paragraph [0099]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 16, 18, 19, 24-27, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2013/0240796) (hereafter “Parham”) in view of Ise et al. (US 2012/0126692) (hereafter “Ise”).
Regarding claims 15, 16, 18, 19, 24-27, and 31, Parham teaches an electroluminescent device comprising an anode, a light emitting layer, and a cathode (paragraphs [0055]-[0060]). Parham teaches that the light emitting layer comprising a phosphorescent dopant and a host material (paragraph [0055]-[0060]). Parham teaches that the host material can be 
    PNG
    media_image8.png
    209
    258
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    191
    255
    media_image9.png
    Greyscale
, or 
    PNG
    media_image10.png
    158
    207
    media_image10.png
    Greyscale
 are a few examples (paragraph [0043]). Parham teaches that the light emitting layer can further comprise a cohost and the cohost can be a carbazole compounds such as CBP (paragraph [0060]). 
Parham does not specifically teach a light emitting layer comprising a cohost.
Ise teaches the following host materials that can be used instead of CBP, 
    PNG
    media_image11.png
    220
    188
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    185
    180
    media_image12.png
    Greyscale
, and 
    PNG
    media_image13.png
    112
    240
    media_image13.png
    Greyscale
 are a few examples (paragraphs [0074] and [0256]). Ise teaches that using the taught compounds instead of CBP leads to devices with improved efficiency and lifetime (paragraph [0256], Tables 1 and 2).
It would have been obvious to one of ordinary skill in the art at the time to modify the device of Parham to include a cohost, as taught by Parham. The cohost would be a host material taught by Ise. Parham teaches that a cohost can be present and it can be a CBP and Ise teaches compound that show improved properties over CBP; therefore, it would have been obvious to use the compounds of Ise as the cohost material in the device of Parham.

Claims 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukumatsu et al. (WO 2013/146645), where Fukumatsu et al. (US 2015/0115240) (hereafter “Fukumatsu”) as applied to claims 14-19, 24, 26, and 32-37 above, and further in view of Shi et al. (US 2004/0016907) (hereafter “Shi”).
Regarding claims 20-23, Fukumatsu does not teach where the host materials a evaporated from single source.
Shi teaches a method of making an electroluminescent device (abstract).  Shi teaches that the method comprising evaporating all the materials for the light emitting layer in a single evaporation source (paragraph [0036]).  Shi teaches that the layer using the single evaporation source is made using VTE using a pressure around 1 x 10-6 Torr (paragraph [0028]).  Shi teaches that there can be more than one host material and more than one light emitting layer in the single evaporation source as a homogenous mixture (paragraphs [0027], [0035], and [0038]).  Shi teaches that using a single evaporation source to form the light emitting layer eliminates the evaporation control problems associated with co-deposition from two independently controlled evaporation sources (paragraph [0036]).  Two of the problems with co-deposition is that it is hard to precisely control the deposition rates of each material and it is wasteful in terms of material utilization (paragraphs [0011] and [0012]). Shi teaches that the difference in evaporation temperature between the two host materials should be within 40°C (paragraph [0039]).
It would have been obvious to one of ordinary skill it the art to modify the device of Fukumatsu to make a homogenous mixture of all the materials for the light emitting layer and put the materials in a single evaporation source and make the layer using the method taught by Shi, where the host materials are chosen to have an evaporation temperature within 40°C of each other, and even further 10°C of each other.  The motivation would have been to make the layer using a single evaporation source, as taught by Shi, which eliminates the evaporation control problems associated with co-deposition.

Claims 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukumatsu et al. (WO 2013/146645), where Fukumatsu et al. (US 2015/0115240) (hereafter “Fukumatsu”) as applied to claims 14-19, 24, 26, and 32-37 above, and further in view of Ise et al. (US 2012/0126692) (hereafter “Ise”).
Regarding claims 25 and 27, Fukumatsu teaches that the second host material is derived from the following formula, 
    PNG
    media_image14.png
    168
    329
    media_image14.png
    Greyscale
 (paragraph [0024]). 
Fukumatsu does not specifically teach a compound that meets applicant’s formula 3, where j is 3 or where one of X3-X5 is N.
Ise teaches the following host materials that can be mixed with other host materials, 
    PNG
    media_image11.png
    220
    188
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    185
    180
    media_image12.png
    Greyscale
, and 
    PNG
    media_image13.png
    112
    240
    media_image13.png
    Greyscale
 are a few examples (paragraphs [0074] and [0177]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use of the host materials of Ise, 
    PNG
    media_image11.png
    220
    188
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    185
    180
    media_image12.png
    Greyscale
, and 
    PNG
    media_image13.png
    112
    240
    media_image13.png
    Greyscale
 , as the second host material compounds of in the device of Fukumatsu. The compounds of Ise meet formula 3 of Fukumatsu and are similar to compounds taught by Fukumatsu. One of ordinary skill in the art would expect the compounds of Ise can be used as second host compounds in the device of Fukumatsu given that the compounds of Ise meet formula 3 of Fukumatsu and Ise teaches that the compounds can be used in mixed host light emitting layers. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.